Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2009-015
Release Date: 11/6/2009
CC:INTL:BR5
PRENO-136400-09
UILC:

882.07-00

date:

November 04, 2009

to:

from:

subject:

Lori L. Nichols
Director, International Compliance Strategy and Policy
Steven A. Musher
Associate Chief Counsel (International)

Treas. Reg. §1.882.5 - Guidance on Interest Rate for Excess U.S.-Connected
Liabilities
This memorandum provides guidance on the interest rate to be used under Treas. Reg.
§1.882-5(d)(5)(ii) when a foreign corporation taxpayer does not have U.S.-dollar
denominated liabilities on the books of the offices or branches of the foreign corporation
outside the United States. This advice may not be used or cited as precedent.
ISSUE
What is the appropriate interest rate to use under Treas. Reg. §1.882-5(d)(5)(ii) when a
foreign corporation has excess U.S.-connected liabilities under the adjusted U.S.
booked liabilities (AUSBL) method but does not have U.S.-dollar denominated liabilities
shown on the books of the offices or branches of the foreign corporation outside the
United States for the taxable year?
CONCLUSION
The foreign corporation should use an interest rate that is reasonable under the facts
and circumstances.
FACTS

PRENO-136400-09

2

A foreign corporation has income that is effectively connected with the conduct of a
trade or business within the United States. The foreign corporation determines its
interest expense deduction under the AUSBL method in Treas. Reg. §1.882-5. Under
the three-step calculation provided in Treas. Reg. §1.882-5, the foreign corporation
determines it has U.S.-connected liabilities in excess of U.S.-booked liabilities.
However, the foreign corporation does not have any U.S.-dollar denominated liabilities
on the books of the foreign corporation’s offices or branches located outside of the
United States. The foreign corporation is not a bank within the meaning of section
585(a)(2)(B) (without regard to the second sentence thereof or whether any such
activities are effectively connected with a trade or business within the United States).
LAW AND ANALYSIS
Under Treas. Reg. §1.882-5(d)(5)(ii), if a foreign corporation has U.S.-connected
liabilities, as determined under Treas. Reg. §1.882-5(c)(1), in excess of U.S.-booked
liabilities, as determined under Treas. Reg. §1.882-5(d)(2), the applicable interest rate is
determined by:
dividing the total interest expense paid or accrued for the taxable year on U.S.dollar liabilities that are not U.S.-booked liabilities and that are shown on the
books of the offices or branches of the foreign corporation outside the United
States by the average U.S.-dollar denominated liabilities (whether interestbearing or not) that are not U.S.-booked liabilities and that are shown on the
books of the offices or branches of the foreign corporation outside the United
States for the taxable year.
However, when the foreign corporation does not have U.S.-dollar denominated liabilities
shown on the books of the offices or branches of the foreign corporation outside the
United States the regulation is indeterminate in the interest rate to be used. In such
instances, the foreign corporation should use an interest rate that is reasonable under
the facts and circumstances. One reasonable approach in determining such interest
rate would include using an interest rate that (i) approximates the foreign corporation’s
actual average U.S.-dollar borrowing rate with respect to interest-bearing U.S.-dollar
denominated liabilities and (ii) is consistently applied by the foreign corporation from
year to year. Examples of interest rates that would generally be considered reasonable
include the actual average interest rate on interest-bearing U.S.-dollar denominated
liabilities that are U.S.-booked liabilities or an average arm’s length rate of interest that
would be charged to the foreign corporation on its interest-bearing U.S.-dollar
denominated liabilities.1 A U.S.-dollar borrowing rate of zero would generally not be
considered reasonable.
1

Taxpayers following the guidance provided in this memorandum to determine the interest rate to be
used on excess U.S.-connected liabilities should continue to fill out lines 10a through 10c on Form 1120-F
(Schedule I). However, on Line 10e, the taxpayer may enter an appropriate interest rate consistent with
this memorandum and attach a statement to its timely filed return explaining how that interest rate was
derived.

PRENO-136400-09

3

Since a bank has the option to elect to use the 30-day London Interbank Offering Rate
under Treas. Reg. §1.882-5(d)(5)(ii)(B) to compute its interest on excess U.S.connected liabilities, it is not eligible to use the method provided in this memorandum for
purposes of making a reasonable approximation of its U.S.-dollar borrowing interest
rate.
Please call Anthony J. Marra of the Office of the Associate Chief Counsel (International)
at (202) 622-3870 (not a toll-free number) if you have any further questions.

